          Case 4:20-cv-01265-LPR Document 9 Filed 04/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

IKE NUNN,
ADC #152571                                                                   PLAINTIFF

V.                              Case No. 4:20-cv-1265-LPR-BD

STATE OF ARKANSAS and
ADC                                                                          DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED without prejudice. The Court certifies

that an in forma pauperis appeal from this Judgment and the accompanying Order would not be in

good faith. 28 U.S.C. §1915(a)(3).


       IT IS SO ADJUDGED this 7th day of April 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
